Case: 1:21-cr-00025-SJD Doc #: 3 Filed: 04/01/21 Page: 1 of 2 PAGEID #: 8

 

UNITED STATES DISTRICT COURT AZ} APR-| BM Io: 09
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION 7

UNITED STATES OF AMERICA,

Plaintiff, : CASE NO. 1 # 9 1 c R 0 9 5
v. : JUDGE DL OTT

INDICTMENT

DANIEL BRYANT,
: 18 U.S.C. § 2
Defendant. : 18 U.S.C. § 922(g)(1)
FORFEITURE ALLEGATION

 

THE GRAND JURY CHARGES:

COUNT 1
(Possession by a Prohibited Person)

On or about November 6, 2020, in the Southern District of Ohio, the defendant, DANIEL
BRYANT, knowing he had previously been convicted of a crime punishable by imprisonment for
a term exceeding one year, knowingly possessed a firearm and ammunition, that is, a Canik TP9
DA semi-automatic 9 mm pistol bearing serial number 20BJ00409 and seventeen rounds of
ammunition, and the firearm and ammunition were in and affecting commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 2.

FORFEITURE ALLEGATION

Upon conviction of the offense set forth in Count | of this Indictment, the defendant,
DANIEL BRYANT, shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 28
U.S.C. § 2461(c), any firearms and ammunition involved in or used in such violation, including,

but not limited to:
Case: 1:21-cr-00025-SJD Doc #: 3 Filed: 04/01/21 Page: 2 of 2 PAGEID #: 9

e Canik TP9 DA semi-automatic 9 mm pistol bearing serial number 20BJ00409, with
any attachments; and

e Approximately seventeen (17) rounds of ammunition.

A TRUE BILL.

PI

GRAND JURY FOREPERSON

VIPAL J. PATEL
ACTING UNITED STATES ATTORNEY

Orta
JACQUELINE A. STACHOWIAK
SPECIAL ASSISTANT UNITED STATES ATTORNEY

Page 2 of 2

EG
